Exhibit 10.9
INTANGIBLE ASSET LICENSE AGREEMENT
     This INTANGIBLE ASSET LICENSE AGREEMENT (this “Agreement”), dated as of
June 13, 2008, is by and between MS Real Estate Management Company (“Licensor”)
and Martha Stewart Living Omnimedia, Inc. (the “Company”).
     WHEREAS, Licensor has the right to license the intangible asset consisting
of Martha Stewart’s lifestyle. Licensor’s lifestyle intangible asset encompasses
Martha Stewart’s lifestyle and the public perception of Martha Stewart’s
lifestyle. It includes, but is not limited to: real property that Martha Stewart
owns directly or indirectly as of the date hereof (the “Real Property” or “Real
Properties,” including without limitation each of (a) [Address Withheld],
Katonah, New York, (b) [Address Withheld], East Hampton, New York, and
(c) [Address Withheld], Seal Harbor, Maine, but excluding any
Subsequently-Acquired Real Property (as defined below) that is not an Elective
Real Property (as defined below)); the design of and the furnishings and
finishings contained in the structures located on the Real Properties; the
manner in which Martha Stewart selects, designs and arranges the finishings and
furnishings contained in the structures located on the Real Properties; the
inventory of home furnishings Martha Stewart has acquired and maintains for use
in the structures located on the Real Properties; the color schemes, fabrics,
art, linens, glassware, appliances in the kitchens in the structures located on,
and the gardens located on, the Real Properties, which Martha Stewart designs
and maintains; the outdoor furniture located on the Real Properties; and any
other items that contribute to the visible appearance and impression of the Real
Properties (collectively, the “Lifestyle Intangible Asset”).
     NOW, THEREFORE, in consideration of the mutual premises set forth herein,
and for such other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:
     1. The Company’s Acknowledgment of Licensor’s Rights. The Company hereby
acknowledges that (a) Martha Stewart exclusively owns all right, title and
interest throughout the world (the “Territory”) in and to the Lifestyle
Intangible Asset, which Lifestyle Intangible Asset has intrinsic value, and
(b) Licensor and Martha Stewart otherwise reserve all rights to the Lifestyle
Intangible Asset except those specifically granted to the Company herein
(provided, however, that this reservation of rights shall not alter in any
manner the Company’s rights under that certain Intellectual Property License and
Preservation Agreement dated as of October 22, 1999 between Martha Stewart and
the Company (the “IP License Agreement”)). Licensor represents and warrants to
the Company that, as of the date hereof, it has the power and authority to
license the Lifestyle Intangible Asset on the terms and conditions of this
Agreement.
     2. Term. The term of this Agreement shall be deemed to have commenced on
September 18, 2007 and shall continue until the fifth anniversary of such date,
unless this Agreement is terminated pursuant to Section 10 hereof.
     3. Consideration. During the term of this Agreement, in consideration for
the license provided by this Agreement, the Company shall pay Licensor, or an
entity designated by Licensor in writing, an annual license fee of $2,000,000
(the “Annual License Fee”). The

 



--------------------------------------------------------------------------------



 



Company shall pay the Annual License Fee in advance in a lump sum for each of
the future years on or about each successive September 15. For the current year,
$850,000 of the current Annual License Fee has been paid by the Company, with
the balance of $1,150,000 due and owing.
     4. Use of the Lifestyle Intangible Asset.
     (a) Subject to the terms and conditions of this Agreement, Licensor hereby
licenses to the Company the perpetual, exclusive right to use, and to authorize
others to use (subject to Licensor’s consent right set forth in Section 4(e)),
pursuant to the terms hereof, throughout the Territory on or in connection with
any products and services of the Company (such products and services (including
the magazine Martha Stewart Living) are referred to herein as the “Licensed
Products” and the “Licensed Services”) all elements of the Lifestyle Intangible
Asset as such exist at any time during the term of this Agreement. For avoidance
of doubt, after the expiration or termination of this Agreement, the Company
shall not have any right to utilize any elements of the Lifestyle Intangible
Asset that did not exist as of the date of such expiration or termination
(“Post-Term Elements”), but shall have the perpetual license to use, and to
authorize others to use, the Lifestyle Intangible Asset exclusive of Post-Term
Elements, in accordance with the foregoing sentence.
     (b) During the term of any license pursuant to this Agreement, the Company
shall use commercially reasonable efforts to preserve the historical goodwill of
the Lifestyle Intangible Asset. All use of the Lifestyle Intangible Asset by the
Company or any sublicense thereof shall inure solely to the benefit of Licensor.
The use of the Lifestyle Intangible Asset by the Company or any sublicense
thereof shall be of a quality at least substantially consistent with the
Historical Standard (as defined below); provided that any use of the Lifestyle
Intangible Asset by the Company while Martha Stewart is in Control (as defined
below) shall be conclusively presumed to meet the Historical Standard. The
“Historical Standard,” as of any date, shall mean the quality, style and image
of the Licensed Products or Licensed Services as the Lifestyle Intangible Asset
has been used by the Company through the earlier of (1) such date or (2) the
date that Martha Stewart ceases to be the owner, directly or indirectly, of in
excess of 50% of the outstanding voting power of the Company (the circumstances
in clause (2) immediately preceding being referred to as “Control,” and such
period being referred to as the “Historical Period”). At any time that Martha
Stewart is not in Control (other than due to a Termination Trigger, as defined
in Section 10), (i) subject to Licensor’s prior written approval, which shall
not be unreasonably withheld or delayed, the Company may continue to use the
Lifestyle Intangible Asset in connection with new businesses not planned or
developed while Martha Stewart was in Control, and (ii) the Company may develop,
use and register new derivatives of the Lifestyle Intangible Asset not developed
while Martha Stewart was in Control, so long as such new derivatives and Derived
Marks (as defined in Section 7(a)) are substantially consistent with the image,
look and goodwill of the Lifestyle Intangible Asset at the time when Martha
Stewart ceased to be in Control or to which Licensor has consented in writing
(such businesses and derivatives, “New Uses”). For clarity, reasonable
extensions of the lines of business in which the Company is engaged or planned
to be engaged at any time that Martha Stewart is in Control shall not be
considered New Uses and shall be included in the license contained herein. After
Martha Stewart’s death or disability, the Company may use the Lifestyle
Intangible Asset for additional New Uses, provided that any such businesses and
derivatives are substantially consistent with the image, look and goodwill of
the Lifestyle Intangible Asset at the

-2-



--------------------------------------------------------------------------------



 



time at which Martha Stewart ceased to be in Control, or to which Licensor has
consented in writing. The Company shall keep Licensor advised of any New Uses in
a timely manner, so that such entity may confirm the Company’s compliance with
the terms hereof.
     (c) [Intentionally Omitted]
     (d) Subject to the terms and conditions of this Agreement, Licensor hereby
grants to the Company the exclusive right to use and exploit in any and all
media now known or which may in the future be invented the Lifestyle Intangible
Asset as it appears in any and all television programs and/or videos (including
content developed for the Company’s online businesses) produced by or for the
Company (or its predecessor), whether such television programs and/or videos
were produced, aired, marketed or sold prior to, on, or after, the date of this
Agreement, provided that the grant in this sentence shall be limited to the use
of such programs and/or videos (i) substantially as a whole (it being
acknowledged and understood that the Company shall have the right to edit such
programs and/or videos for time and commercials and to add bumpers and
introductions), (ii) as part of a collection or similar compilation (such as
“Best of” programs or videos) of Martha Stewart appearances, (iii) in any other
manner used by the Company while Martha Stewart was in Control or (iv) regarding
excerpts of such programs and/or videos, as part of the advertising, promotion
and/or marketing of any of the foregoing.
     (e) To the extent that the Company desires access to the Real Properties in
order to utilize the Lifestyle Intangible Asset, the Company shall provide
reasonable notice of the intended dates and manner of use and the parties shall
cooperate therewith; provided that Licensor shall provide the Company with any
such requested access to the Real Properties in a manner consistent with past
practice pursuant that certain Location Rental Agreement dated as of
September 17, 2004 between Martha Stewart and the Company (the “Location Rental
Agreement”), which Location Rental Agreement was extended by a letter agreement
on September 18, 2007, and applicable law; and provided further that Licensor
may deny access to the Real Properties to Company’s sublicensees other than
those entities with which the Company has a bona fide business relationship
involving matters other than the Real Properties at its sole discretion, and
further provided that Licensor maintains a reasonable right to review and object
to an excessive number of staff proposed for any such use.
     (f) To the extent that the Licensor incurs any expenses in connection with
the Company’s use of the Lifestyle Intangible Asset or any element of the
Lifestyle Intangible Asset (including without limitation any costs associated
with cleaning, arranging and maintenance of any items within the Lifestyle
Intangible Asset), Licensor shall bear such costs; provided that the Company
shall be responsible for (i) all film, video, photography and other production
costs it incurs or authorizes in writing related to its use of the Lifestyle
Intangible Asset and (ii) such other costs as may be approved in advance by the
Company in writing, within any budget limitations that may be specified in such
approval.
     (g) Subject to the terms of this Agreement, Licensor shall, at its expense,
cause the Real Properties to be maintained, landscaped, gardened and developed
in a manner generally consistent with past practice; provided that the Company
(i) shall be responsible for Company-approved costs associated with those
business expenses set forth on Schedule A hereto, and (ii) shall reimburse
Licensor for up to $100,000 in approved and documented household expenses
associated with the Real Properties.

-3-



--------------------------------------------------------------------------------



 



     (h) Notwithstanding any other provision of this Agreement, but subject to
any employment or other agreement that Licensor may have from time to time with
the Company, the license provided herein shall not prohibit Licensor or Martha
Stewart from using the Lifestyle Intangible Asset to endorse products or engage
in other business activities other than those covered by this Agreement,
including the exclusivity provisions hereof.
     (i) Any sublicense by the Company of the Lifestyle Intangible Asset shall
contain protections with respect to the Lifestyle Intangible Asset consistent
with the terms hereof and shall acknowledge that such sublicensee does not
obtain any ownership rights in, or goodwill to, the Lifestyle Intangible Asset.
     5. Termination Trigger License. Upon a Termination Trigger, the Company
shall automatically be deemed to have granted Licensor an exclusive, perpetual,
worldwide, royalty free, sub-licensable license to use the Lifestyle Intangible
Asset as, or as part of, a trademark, service mark or trade name, for any goods
or services Licensor desires, to the extent, if any, that said mark or name is
likely to cause confusion with or otherwise infringe or violate the Company’s
rights in any mark or name the Company owns (the “Termination Trigger License”).
The Termination Trigger License shall include, without limitation, the right to
use the Lifestyle Intangible Asset in connection with any goods or services
which compete directly with goods or services of the Company. Notwithstanding
the foregoing, Licensor shall not have the right to use any mark or name which
is identical to any mark or name owned by the Company. The quality of Licensor’s
goods and services sold pursuant to the Termination Trigger License (the
“Licensor Goods/Services”) shall be of at least the same kind of quality as
goods and services sold by the Company as of the date of the Termination
Trigger, and the Company shall have the right to take reasonable steps to
monitor the quality of the Licensor Goods/Services. Upon Licensor’s reasonable
request, the Company shall use its commercially reasonable best efforts to
register trademarks and/or service marks which are the subject of the
Termination Trigger License and shall take reasonable steps to maintain any such
registrations, in the Company’s name and at the Company’s sole expense. The
Company shall, at its expense, take any action reasonably requested by Licensor
to protect any trademark, service mark or trade name which is the subject of the
Termination Trigger License.
     6. Quality, Style and Image of Products and Services Provided in Connection
with Lifestyle Intangible Asset. At any time Martha Stewart is not in Control,
upon reasonable request and to the extent necessary to protect Licensor’s rights
under this Agreement, Licensor shall have the right to request and receive, at
no cost to Licensor, a sample of each Licensed Product and Licensed Service, as
well as a prototype of each type of all promotional, advertising and marketing
material used in connection therewith, for the purpose of evaluating the
quality, style and image of the same. In the event that in Licensor’s reasonable
and good faith judgment, any Licensed Product or Licensed Service fails (other
than in an immaterial manner) to satisfy the Historical Standard, then promptly
upon written notice by Licensor to the Company, the Company and Licensor shall
cooperate in good faith to make necessary appropriate changes (if any) in the
quality, style or image of such Licensed Product or Licensed Service to comply
with the standard provided for herein; provided that nothing in this sentence
shall be deemed to affect the substantive rights and obligations of the parties
hereunder.

-4-



--------------------------------------------------------------------------------



 



     7. The Derived Marks.
     (a) Subject to the terms hereof, including Section 4, the Company may
combine any designation with the Lifestyle Intangible Asset so as to form a new
trademark, service mark, trade name or company name (such trademark, service
mark, trade name or company name, the “Derived Marks”). The Derived Marks may
include any names or marks used by the Company prior to the date hereof which
include or are derived from the Lifestyle Intangible Asset. Subject to the terms
of this Agreement, the Company shall be the owner of the Derived Marks (but not
of the Lifestyle Intangible Asset incorporated therein).
     (b) The Company acknowledges that it is not, and will not become by virtue
of this Agreement, the owner of any right, title or interest in and to the
Lifestyle Intangible Asset in any form or embodiment. The Company shall not at
any time commit any act anywhere in the world which would reasonably be expected
to have a material adverse effect on Licensor’s rights in and to the Lifestyle
Intangible Asset, or any registrations therefor or any applications for
registration thereof. The Company shall never challenge anywhere in the world
Martha Stewart’s ownership of or the validity of the Lifestyle Intangible Asset,
any application for registration therefor or any rights therein or thereto,
except as otherwise expressly provided herein.
     (c) The Company, at its expense, shall file appropriate registrations in
its own name or in the name of a Company subsidiary or affiliate of any Derived
Marks so as to preserve the goodwill thereof and Licensor’s rights in the
Lifestyle Intangible Asset, shall prosecute and defend such registrations and
all common law rights in the Derived Marks and Lifestyle Intangible Asset
consistent with good commercial practices, and shall use all reasonable
commercial efforts to defend and otherwise protect the Derived Marks and the
Lifestyle Intangible Asset, provided that following the a Termination Trigger,
Licensor shall have the right to reasonably direct and control such actions with
respect to the Lifestyle Intangible Asset, in each case at the Company’s
expense. At the request of Licensor, and at the Company’s expense,
the Company shall prosecute, including by filing lawsuits or other actions, any
potential infringement, dilution, libel, slander or other diminution in the
goodwill or other denigration of the Lifestyle Intangible Asset by any third
party, unless outside intellectual property counsel to the Company advises that
there is no reasonable basis for such action. The Company shall be entitled to
the proceeds, or other legal remedies, of any such action. The Company may also
institute such actions where not requested by Licensor in the event the Company
determines that the protection of the Lifestyle Intangible Asset or the Derived
Marks reasonably requires such action. In the event that the Company learns of
any infringement or other violation of rights in or to the Lifestyle Intangible
Asset, it shall promptly notify Licensor thereof.
     (d) At Licensor’s request, the Company shall execute all documents
reasonably requested by Licensor to confirm Martha Stewart’s ownership of rights
in and to the Lifestyle Intangible Asset. The Company shall cooperate at
Licensor’s reasonable request in connection with the filing and prosecution of
applications to register intellectual property rights in the Lifestyle
Intangible Asset and in connection with the maintenance and renewal of such
registrations as may issue. Licensor and the Company shall cooperate in good
faith, taking into account their respective interests in and rights to the
Lifestyle Intangible Asset, to determine whether or not such applications are
filed and prosecuted and registrations are maintained. The Company shall pay all
costs and expenses of any such filings or proceedings.

-5-



--------------------------------------------------------------------------------



 



     (e) If one party hereto reasonably requests of the other to take an action
in connection with the foregoing, the other party shall cooperate in connection
with any such action, including, without limitation, by being a plaintiff or
co-plaintiff and by causing its officers, directors, and employees to execute
documents and to testify. If the Company desires to take action with respect to
a violation or infringement of the Lifestyle Intangible Asset, it shall consult
with Licensor and shall not take actions which Licensor reasonably requests not
to be taken. All costs and expenses of the actions described in this Section
7(e) shall be borne by the Company.
     (f) The Company shall take actions to protect the Derived Marks and the
goodwill related thereto consistent with the provisions of this Section.
     8. Indemnity.
     (a) The Company hereby saves and holds Licensor, its successors and
assigns, and Martha Stewart, her heirs, estate, successors and assigns (the
“Indemnified Parties”) harmless of and from, and indemnifies and agrees to
defend them against any and all losses, liability, damages and expenses
(including, without limitation, reasonable attorney’s fees and expenses) which
they may incur or be compelled to pay, or for which they may become liable or be
compelled to pay in any action, claim or proceeding against any of the
Indemnified Parties, for or by reason of any acts, whether of omission or
commission, that may be committed or suffered by the Company or any of its
officers, directors, employees, agents or servants (other than the Indemnified
Parties) in connection with the Company’s performance of its obligations under
this Agreement, the use (including sublicensing) of the Lifestyle Intangible
Asset and the Derived Marks or the breach by the Company of any covenant
contained herein. The indemnification rights provided for herein shall also
apply to any use by the Company of the Lifestyle Intangible Asset or any Derived
Marks prior to the date hereof.
     (b) In the event that an Indemnified Party receives notice of a claim as to
which indemnification is sought, such party shall reasonably promptly notify the
Company thereof, except that the failure to so notify shall not exempt the
Company from its obligations hereunder, except to the extent that such failure
has actually prejudiced the Company’s legal position with respect to the claim.
Upon receipt of notice, the Company shall advise the Indemnified Party that it
has assumed the defense thereof. The Indemnified Party shall have the right, at
the expense of the Company, to retain legal counsel to participate in and
monitor the defense of the claim, provided that the Company shall have the right
to direct and control such defense. The Company shall not, without Licensor’s
written consent, settle or compromise any claim or consent to entry of any
judgment which does not include as an unconditional term thereof the giving by
the claimant or the plaintiff to the Indemnified Party of a release from all
liability in respect of such claim, nor shall the Company settle or compromise
any claim relating to the Lifestyle Intangible Asset or the Derived Marks which
would limit the use by Licensor of the Lifestyle Intangible Asset in any manner
whatsoever without Licensor’s consent.
     (c) The Company shall maintain in effect at all times errors and omissions
insurance, in customary amounts taking into account the size of the Company, the
value of the Lifestyle Intangible Asset and the obligations of the Company
hereunder, and shall name Martha Stewart, Licensor and the other Indemnified
Parties hereunder as beneficiaries thereof for purposes of this Agreement.

-6-



--------------------------------------------------------------------------------



 



     9. Sale or Purchase of Real Properties.
     (a) At any time during the term of this Agreement, Licensor, Martha Stewart
and any entity she directly or indirectly controls may sell any of the Real
Properties without the consent of the Company. Subject to the next sentence of
this subsection 9(a), such sale shall not affect the obligations of the Company
under Section 3 of this Agreement. Notwithstanding the foregoing, in the event
that Licensor, Martha Stewart or any entity she directly or indirectly controls
sells a significant portion (based on the Company’s use of such Real Properties)
of the Real Properties and, due to such sale, the Company is required to pay
money for the use of additional locations owned by other parties to conduct its
business, Licensor and the Company shall, in good faith, agree to adjust the
Annual License Fee, taking into account any increased costs incurred by the
Company and any increased use (compared to such use on the date hereof) by the
Company of (i) the remaining Real Properties that on the date hereof were owned
directly or indirectly by Martha Stewart and (ii) any Elective Real Properties.
     (b) If at any time during the term of this Agreement, Martha Stewart
directly or indirectly, including through Licensor, acquires any real property
(each a “Subsequently-Acquired Real Property”), Licensor may in its sole
discretion offer the Company the right to include such Subsequently-Acquired
Real Property within the Lifestyle Intangible Asset by giving the Company
written notice of such offer. Upon receipt of such notice, the Company shall
have the right in its sole discretion to accept the offer to include such
Subsequently-Acquired Real Property within the Lifestyle Intangible Asset by
giving Licensor written notice of such acceptance (in the event of such an offer
and acceptance, such Subsequently-Acquired Real Property shall be referred to
herein as an “Elective Real Property”). In the event a Subsequently-Acquired
Real Property becomes an Elective Real Property as set forth in the preceding
sentence, Licensor and the Company shall, in good faith, agree to adjust the
Annual License Fee to reflect the additional value derived by Company from
access to the Elective Real Property. It is expressly understood and agreed that
Martha Stewart is under no obligation to either directly or indirectly,
including through Licensor, acquire any additional real property or to offer to
include any Subsequently-Acquired Real Property within the Lifestyle Intangible
Asset if acquired and the Company is under no obligation to accept an offer by
Licensor to include any Subsequently-Acquired Real Property within the Lifestyle
Intangible Asset.
     10. Termination. Notwithstanding Section 2, the term of this Agreement
shall terminate upon any termination of Martha Stewart’s employment with the
Company. If the Company terminates Martha Stewart’s employment other than for
Cause (as defined in the Employment Agreement dated as of September 17, 2004
between Martha Stewart and the Company or any replacement or successor agreement
thereto (the “Employment Agreement”), or if Martha Stewart terminates her
employment for Good Reason (as defined in the Employment Agreement) (such a
termination, a “Termination Trigger”), then all sums otherwise due to Licensor
under this Agreement during the remainder of the term specified in Section 2
shall accelerate and become immediately payable by the Company and this
Agreement shall terminate. If the Company terminates Martha Stewart’s employment
for Cause (as defined in the Employment Agreement), or Martha Stewart terminates
her employment other than for Good Reason (as defined in the Employment
Agreement), then this Agreement shall immediately terminate and the Company
shall owe no amounts pursuant to Section 3 hereof with respect to any time
period from and after the date of such termination (and in the event any such
amount was paid in advance, Licensor shall promptly (and in any event within
thirty (30) days of such

-7-



--------------------------------------------------------------------------------



 



termination) return such amount to the Company). Termination of this Agreement
for any reason shall not affect (i) the indemnity and other obligations of the
Company hereunder that reasonably should be understood to survive the
termination of this Agreement, nor (ii) obligations of Licensor hereunder that
reasonably should be understood to survive the termination of this Agreement,
including those set forth in Sections 4(b), 5 and 8(b).
     11. Certain Remedies. The parties agree that the remedies at law for any
material breach or threatened material breach of this Agreement, including
monetary damages, are inadequate compensation for any loss and that the
non-breaching party shall be entitled to seek specific performance of this
Agreement. The parties hereto waive any defense to such claim that a remedy at
law would be adequate. In the event of any actual or threatened material default
in, or material breach of, any of the terms hereof, the party aggrieved thereby
shall have the right to seek specific performance and injunctive or other
equitable relief with respect to its rights hereunder, in addition to any
remedies available at law.
     12. Miscellaneous.
     (a) This Agreement shall be governed by, and construed in accordance with,
the laws of the State of Delaware, without reference to principles of conflict
of laws. The captions of this Agreement are not part of the provisions hereof
and shall have no force or effect. This Agreement may not be amended or modified
except by a written agreement executed by the parties hereto or their respective
successors and legal representatives.
     (b) This Agreement is assignable by the Company to any successor of the
Company which acquires all or substantially all of the assets or businesses of
the Company or to an acquiror, whether by sale, merger, recapitalization or
other business combination, of all or substantially all of the assets or
businesses of the Company without Licensor’s consent, provided that any such
successor or assignee shall provide Licensor with a written agreement that it
shall be bound by all the terms of this Agreement. This Agreement shall be
assignable by Licensor to any entity controlled by Martha Stewart, her heirs, or
her estate and inure to the benefit of and be binding upon the successors, legal
representatives, and assigns of Licensor. Except as specified in this subsection
12(b), this Agreement is not assignable.
     (c) All notices and other communications under this Agreement shall be in
writing and shall be given by hand delivery to the other party or by registered
or certified mail, return receipt requested, postage prepaid, addressed as
follows:
If to the Licensor:
MS Real Estate Management Company
[Address Omitted]
Attention: Heidi DeLuca
If to the Company:
Martha Stewart Living Omnimedia, Inc.
20 West 43rd Street
New York, New York 10036
Attention: General Counsel

-8-



--------------------------------------------------------------------------------



 



or to such other address as either party furnishes to the other in writing in
accordance with this Section. Notices and communications shall be effective when
actually received by the addressee.
     (d) The invalidity or unenforceability of any provision of this Agreement
shall not affect the validity or enforceability of any other provision of this
Agreement. If any provision of this Agreement shall be held invalid or
unenforceable in part, the remaining portion of such provision, together with
all other provisions of this Agreement, shall remain valid and enforceable and
continue in full force and effect to the fullest extent consistent with law.
     (e) Licensor and the Company acknowledge that this Agreement supersedes any
other agreement between them concerning the subject matter hereof; provided that
this Agreement does not amend or modify in any respect any terms of the
Employment Agreement or the IP License Agreement.
     (f) This Agreement may be executed in several counterparts, each of which
shall be deemed an original, and said counterparts shall constitute but one and
the same instrument.

-9-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have duly caused this Agreement to
be executed in its name on its behalf, all as of the day and year first above
written.

            MS REAL ESTATE MANAGEMENT COMPANY
      By:   /s/ Martha Stewart         Name:   Martha Stewart        Title:    
      MARTHA STEWART LIVING OMNIMEDIA, INC.
      By:   /s/ Wenda Harris Millard         Name:   Wenda Harris Millard       
Title:   Co-Chief Executive Officer              By:   /s/ Robin Marino        
Name:   Robin Marino         Title:   Co-Chief Executive Officer     

-10-



--------------------------------------------------------------------------------



 



SCHEDULE A
Security System — Cost for security system upgrade, repairs and monitoring
Security Personnel — Costs for physical security personnel at the properties for
the protection of Martha Stewart, personally
Phone System — Costs for phone system upgrade, repairs and monthly use

-11-